DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I, claim(s) 1-5, drawn to a cover movable between a first state and a second state.
Group II, claim(s) 6-9, drawn an attachment portion configured to receive a print device.
Group III, claim(s) 10-15, drawn to a detachable printer cover.

Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a cover to move between a first state and a second state, wherein in the second state the cover is to obscure an outer surface of a print device in which a media egress is arranged, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of NPL Printer HP Oficejet H470wbt (http://www.deeline.ru/products/detail.php?ELE<EMT_ID=54070&SECTION_ID=16666/%3E,foto,description>; DEELINE – Digital Electronic Equipment).  The shared technical feature lacks novelty or inventive step in view of the reference because the HP mobile printer teaches a cover (front door) movable between a first state (open) and second state (closed state), and in the closed state the cover obscures the outer surface in which the media egress (sheet discharge area) is arranged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        /ERICA S LIN/Primary Examiner, Art Unit 2853